UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7447



GREGORY VAN COLLINS,

                                           Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of South Carolina
Department of Corrections; CHARLIE CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-1430-2-17)


Submitted:   February 28, 2001            Decided:   March 20, 2001


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Van Collins, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE AT-
TORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Van Collins appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     Collins v. Catoe, No. CA-00-1430-2-17

(D.S.C. Sept. 22, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2